Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed December 30, 2020.
Claims 1-3, 5-9, 11-12, 15-17, 19-23, and 25-26 have been amended.
Claims 4, 10, 18, and 24 have been canceled.
Claims 1-3, 5-9, 11-17, 19-23, and 25-28 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-17, 19-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US Publication 2015/0281769 A1) in further view of Sheth et al. (US Publication 20130238702A1), Filev et al. (US Publication 2014/0068434 A1), and Belz et al. (US Publication 2010/0162331 A1).
Regarding claim 1, Chiu teaches a display device comprising: 
(the video stream processing apparatus 12 includes a communication unit 122 ... By executing the mirror video receiving module 22, the processing unit 126 can control the communication unit 122 to receive a first mirror video from the source device 13 ... the processing unit 126 can control the screen 112 to separately display the first mirror video)([0042-0046]; video data from a remote source is received on a device though a communication unit for display); 
a speaker (video stream processing apparatus 12 can be ... a notebook, a smart phone ... a personal digital assistant (PDA), etc.)([0038]; a processing device (e.g. smart phone) has speakers); 
a display (The screen 112 can be a touch screen or a non-touch screen, which is not limited by the invention)([0037]); 
an input interface configured to receive user input of a user of the display device (By executing the operation gesture recognition module 24, the processing unit 126 can receive and determine an operation gesture of the user)([0052]); and 
a controller (the video stream processing apparatus 12 includes ... processing unit 126)([0042]) configured to: 
control the display to display an application though which the video information is reproduced on the display, based on the video data (program modules (for example, a set of program codes) ...  the program modules at least include … a mirror video display module 23 … When the processing unit 126 controls the screen 112 to separately display the first mirror video comes from the source device 13, the video image corresponding to the first mirror video is synchronously or almost synchronously displayed on the screen 132 and the screen 112)([0046-0048]; a display program reproduces video information),
control the input interface to receive a user input to control the application based on key code corresponding to user input (the operation gesture recognition module 24, the processing unit 126 can receive and determine an operation gesture of the user … the operation gesture can be a touch operation gesture such as clicking or sliding on the screen 112 by the user … By executing the control message transmitting module 25, the processing unit 126 can control the communication unit 122 to transmit a pause message ... so as to control the source device 13 or the source device 14 to stop or start transmitting the mirror video)([0052-0057]; a display program is controlled though user input (i.e. code representing a keypress (e.g. clicking))). 
Although, Chiu discloses that audio data is used (the processing unit 126 may also be used to process an audio signal)([0045]). Chiu differs from the claim in that Chiu fails to teach receiving audio which corresponds to video data from an external device, outputting audio based on the audio data, and transmitting a control signal to the external device to suspend transmission of audio data. However, Sheth discloses of receiving audio which corresponds to video data from an external device (The source device sends media data, such as audio video (AV) data ... Audio/video data 121 may include multimedia content such as movies, television shows, or music)([0004-0041]), outputting audio based on the audio data (Client application 185 may analyze the stream and output the audio and/or video portions of the stream using display 182 and speaker 183)([0073]), and transmitting a control signal to the external device to suspend transmission of audio data (the playback request may be request that source device 120, play, pause, stop, record, etc. the selected media item)([0067]). The examiner notes, Chiu and Sheth teach a system and method for controlling devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Chiu to include the receiving, outputting, and suspending of Sheth such that the device displays video along with outputting matching audio during mirroring of remote devices. One would be motivated to make such a combination to provide the advantage of synchronized playback of multimedia across devices. 
The combination of Chiu-Sheth fails to teach user input to control the application to execute as a background process. However, user input to control the application to execute as a background process (if multiple media module 114 receives an indication that the user is not viewing one of the multiple streaming media at web browser 112 (e.g., ... shifted to the background in favor of content in another tab or application) ... when the user requests to move browsing tab 310 to the background ... Media player A 312 remains running in browsing tab 310, which is now in the background)([0026-0034]). The examiner notes, Chiu, Sheth, and Filev teach a system and method for controlling devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the commands of Chiu-Sheth to include the user input of Filev such that the device executes an application in the background in response to user input. One would be motivated to make such a combination to provide the advantage of adjusting audio volume of multimedia when switching between applications.
Finally, the combination of Chiu-Sheth-Filev fails to teach transmitting a control signal code corresponding to an operating system of the external device. However, transmitting a control signal code corresponding to an operating system of an external device is taught by Belz (Referring to FIG. 2, a block diagram illustrating selected elements of MPR 121 is presented ... including, operating system 212 ... As shown, FIG. 3 illustrates selected elements of an architecture for implementing a remote control device signal distribution system … receiver 331 or remote control device 126-2 translates received remote control commands for compatibility with program presentation device 124-2 and/or MPR 121-2)([0054-0064]; a compatible control signal (e.g. based on remote device specification) is transmitted). The examiner notes, Chiu, Sheth, Filev, and Belz teach a system and method for controlling devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the control of Chiu-Sheth-Filev to include the transmitting of Belz such that the device transmits a control signal compatible to external device’s operating system. One would be motivated to make such a combination to provide the advantage of insuring an external device recognizes a command.  
Regarding claim 2, Chiu-Sheth-Filev-Belz teach the display device of claim 1, wherein the controller is further configured to, when the input interface receives the user input control the speaker to stop the audio (Sheth - The user may also perform additional playback commands, such as ... “stop,” “fast forward,” etc. in order to control the playback of media on the client device)([0039]; stopping playback halts the generation of audio).
Regarding claim 3, Chiu-Sheth-Filev-Belz teach the display device of claim 1, wherein the controller is further configured to determine whether to output the audio corresponding to the video data based on a state of the video information (Sheth - The user may also perform additional playback commands, such as ... “stop,” “fast forward,” etc. in order to control the playback of media on the client device)([0039]; a playback state is determined based on user input (i.e. a stop video state will stop corresponding audio playback)).
Regarding claim 5, Chiu-Sheth-Filev-Belz teach the display device of claim 1, wherein the controller is further configured to generate control signal based on an operating system used by the external device (Belz - receiver 331 or remote control device 126-2 translates received remote control commands for compatibility with program presentation device 124-2 and/or MPR 121-2)([0064]; a compatible control signal (e.g. based on remote device specification) is transmitted).
Regarding claim 6, Chiu-Sheth-Filev-Belz teach the display device of claim 1, wherein the user input comprises a user input to display second video information of second video data received from a second external device, and wherein the controller is further configured to control the speaker to output second audio corresponding to the second video data and transmit the control signal to the external device, based on the user input to display the second video information and stop outputting of the audio based on the audio data received from the external device (Chiu - FIG. 3 is an exemplary schematic diagram of displaying the first mirror video according to an exemplary embodiment of the invention. FIG. 4 is an exemplary schematic diagram of displaying the second mirror video according to an exemplary embodiment of the invention)([0047]; Figures 3 and 4 – user input to deactivate video from a device and to activate video from another device is shown).
Regarding claim 7, Chiu-Sheth-Filev-Belz teach the display device of claim 1, wherein the user input comprises a user input to remove display priority from the application and assign the display priority to a second application through which second video information is reproduced (Belz - Visibility state determining module 204 can determine whether content of the requested tab or window of a content rendering application, such as web browser 112, is currently selected and/or active to a user)([0031]; a user is able to toggle between foreground and background applications).     
Regarding claim 8, Chiu-Sheth-Filev-Belz teach the display device of claim 1, wherein the user input comprises a user input to select an area on the display other than an area of the application which video information is reproduced (Belz - FIG. 3A illustrates an example GUI 300 for presenting media content ... one or more browsing tabs 310, 320 and browser controls 330 … a set of controls 314 to control playback of media content)([0031]; Figure 3A – an exemplary embodiment of a user interface including selectable areas other than video reproduction areas is shown). 
Regarding claim 9, Chiu-Sheth-Filev-Belz teach the display device of claim 1, wherein the user input comprises a user input to minimize the application through which video information is reproduced (Belz - FIG. 3A illustrates an example GUI 300 for presenting media content ... one or more browsing tabs 310, 320 and browser controls 330)([0031]; Figure 3A – an exemplary embodiment of a user interface including selectable minimize control to minimize an application is shown). 
Regarding claim 11, Chiu-Sheth-Filev-Belz the display device of claim 1, wherein the controller is further configured to control the input interface to receive a user input to activate the application though which the video information is reproduced and control the communication interface to transmit to the external device a control signal to release suspension of the transmission of the audio data (Sheth - the playback request may be request that source device 120, play, pause, stop, record, etc. the selected media item)([0067]; a play and pause command activates/deactivates an application control of suspending/releasing of multimedia for playback).
Regarding claim 12, Chiu-Sheth-Filev-Belz the display device of claim 1, wherein the controller is further configured to communicate with the external device via the communication interface after performing a predefined authentication procedure with the external device (Sheth - Media sharing application 128 may authenticate a user of a client device, e.g. client device 180 using a variety of different authentication mechanisms)([0079]).
Regarding claim 13, Chiu-Sheth-Filev-Belz the display device of claim 12, wherein the controller is configured to create a control signal to control the external device through the display device (Sheth - the playback commands may comprise one or more RTSP commands, such as PLAY, STOP, PAUSE, RECORD, etc. and/or other RTSP commands or requests)([0083]).
Regarding claim 14, Chiu-Sheth-Filev-Belz the display device of claim 1, wherein the user input comprises a voice command (Sheth - User input module 524 may format user input commands ...  voice command recognition)([0126]).
Regarding method claims 15-17, 19-23, and 25-28, the claims generally correspond to device claims 1-3, 5-9, and 11-14, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational. 

Response to Arguments
Applicant's arguments with respect to claims 1-3, 5-9, 11-17, 19-23, and 25-28 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for transmitting coded control signals to control external devices. 
5682166
5831609
7007127B2
20050138209A1 
20140078402A1
20160373833A1 
20180152571A1 
20210064396A1
Keycode meaning
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145